November    29,   1947


Hon. Eugene Talbot                   Opinion NC. V-442
County Attorney
Smith County                         Re:    Constitutionalfund
Tyler, Texas                                from which c0unt.y
                                            hospital bonds are
                                            payable.
Dear Sir:
          We have received your letter of November 18,
1947, in which you ask whether county hospital bonds are
payable from the county general fund or from the county
permanent improvement fund.,
          Article 4478, Revised Civil Statutes, under the
conditionsstated therein, authorizes the issuance of
county bonds.for "establishing,enlarging and equipping
said (county) hospital and for all other necessary per-
manent improvementsin connection therewith,"is
and parenthetical.insertion added.)
          Section 9 of Article VIII, Constitution of
Texas, and Article 2352, Revise~dCivil Statutes, limit
the authority of the county to levy ad valorem taxes to
certain purposes and prescribe the rate~for each purpose.
Such purposes are the following:
            1.    For county purposes.
            ,2.   For,road and bridge purposes.
                  To pay jurors.
                  For the erection of public buildings
                  and other permanent improvements.-
           We believe that the question in which you are
interested has already been fully determined both by the
courts of the state and by this department: namely,
that bonds issued for county hospital purposes under
Article 4478 are issued for permanent improvement pur-
poses and are payable from taxes levied therefor out of
the permanent improveme.nt tax authority, and that the
same cannot legally be paid out of the general fund,
Hon. Eugene Talbot - Page 2 L V-442


             the case of'Seydlerv. Border (W. E. Ref.),
115 Y.W. $7 702, the constitutionalityof Article 4478
was upheld. The court, in effect, held that such bonds
were payable out of the permanent,improvementtax, cit-
ing the case of Robertson v. Breedlove, 61 Tex. 316.
          In Opinion No. O-2599, this departmentheld
that the county hospital improvementsauthorized by Ar-
ticle 4478 were payable from the permanent improvement
tax. In Opinion No. V-118, this department held that
county hospital bonds could not be issued because the
necessary tax levy to pay the bond requirementswould
exceed the constitutionallimitation.
          Similarly,'thisdepartment has determined that
county park bonds and county airport bonds are issued
for purposes of "permanent improvementsnand are payable
from the permanent improvementfund.
          If such bonds are payable from the permanent
improvementfund, then moneys of the general fund can-
not be used therefor, for it is well settled that mon-
eys from one constitutionalfund cannot be transferred
to another.such fund, and can be.ex ended for no other
purpose. Carroll v. Williams 109 iex. 155 202 S.W.
504, (affirming,in part, Wiliiams v. Carroil, 182 S.W.
29).

                       SUMMARY
           County hospital bonds, issued under
     the authority of Article 4478, are issued
     for permanent improvementsand are payable,
     both as to interest and principal, from
     taxes levied therefor under the authority
     of the commissioners'court to levy taxes
     for the erection of,public buildings and
     other permanent improvements. Provided, how-
     ever,  that such bond taxes can in no event
     'increasethe maximum amount of the total
     permanent improvementtax beyond the con-
     stitutional limit.
          Such county hospital bonds cannot le-
     gally be paid with moneys belonging to the
*       .

    ,
.


            Ron. Eugene Ta~lbert- Page 3 - v-442


                 county general fund or with taxes levied
                 for such county purposes.                                 ,
                                              Very truly yours,
                                          ATTORNEY G!%NERA&OF TE'XAS




            GWS:erc
                                           APPROVED:


                                                                      ..       .
                                           ATTORNEY GENERAL
                                                                  ,




            .